
	

113 HR 4940 IH: Tax Equality for Entrepreneurs Act
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4940
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Ms. Meng introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently extend 15-year straight-line cost
			 recovery and section 179 expensing for qualified leasehold improvement
			 property, qualified restaurant property, and qualified retail improvement
			 property.
	
	
		1.Short titleThis Act may be cited as the Tax Equality for Entrepreneurs Act.
		2.Permanent extension of certain tax incentives for qualified leasehold improvement property,
			 qualified restaurant property, and qualified retail improvement property
			(a)15-Year straight-Line cost recoverySection 168(e)(3)(E) of the Internal Revenue Code of 1986 is amended—
				(1)by striking placed in service before January 1, 2014 in clauses (iv) and (v), and
				(2)by striking placed in service after December 31, 2008, and before January 1, 2014 in clause (ix).
				(b)Section 179 expensingSection 179(f) of such Code is amended—
				(1)by striking beginning in 2010, 2011, 2012, or 2013 in paragraph (1), and
				(2)by striking paragraph (4).
				(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2013.
			
